       Case 1:18-cv-04438-AT-BCM Document 320 Filed 06/25/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  6/25/20
 MORGAN ART FOUNDATION LIMITED,
                Plaintiff,
                                                       18-CV-4438 (AT) (BCM)
         -against-
                                                       ORDER
 MICHAEL MCKENZIE, et al.,
                Defendants.

BARBARA MOSES, United States Magistrate Judge.

         On May 26, 2020, defendants Michael McKenzie and American Image Art (the AIA
Defendants) filed a series of discovery motions, including (i) a letter-motion to compel defendant
Jamie Thomas to produce "settlement agreements and/or defense/indemnity agreements entered
into between the Estate of Robert Indiana ('Estate') and Thomas since the inception of this
litigation" (Dkt. No. 271 at 1); and (ii) a separate letter-motion to compel the Estate to produce the
same documents (among others). (Dkt. No. 274 at 2.) Both letter-motions were fully briefed by
June 3, 2020. (Dkt. Nos. 279, 284, 288, 299.) On June 8, 2020, I scheduled a telephonic discovery
conference for June 12, 2020, to hear argument on various pending discovery motions, including
the two described above. (Dkt. No. 293.)

       Also on June 8, 2020, the AIA Defendants' counsel of record, John B. Simoni and Hyun-
Jeon Baek of Goetz Fitzpatrick LLP, moved by Order to Show Cause for leave to withdraw as
counsel. (Dkt. Nos. 294-96.) I scheduled a telephonic hearing on the withdrawal motion for June
19, 2020, at 10:00 a.m., and set a briefing schedule. (Dkt. No. 297.) In order to preserve the
attorney-client privilege between the AIA Defendants and their counsel, I authorized the AIA
Defendants to submit their response directly to chambers, by email (id. at 2), which they did on
June 15, 2020, when McKenzie submitted a declaration in which he agreed that his relationship
with his counsel had deteriorated such that they could no longer work together.

       On June 12, 2020, I conducted the discovery conference. Attorney Simoni appeared for the
AIA Defendants and vigorously argued the motions to compel production of the Thomas/Estate
settlement documents. McKenzie was also in attendance. Thereafter, on June 17, 2020, I issued an
Order (Dkt. No. 307), memorializing my oral rulings during the conference. As to the
Thomas/Estate settlement documents, I ruled as follows:

       The AIA Defendants are entitled to know whether, and under what conditions, the
       Estate (or any other person or entity) has agreed to pay or advance Thomas's
       defense fees in these actions and/or indemnify him against a potential judgment or
       settlement. Thomas shall produce documents in response to RFPs 5, 6, 7 and 8 to
       the extent necessary to answer these questions. If, after good-faith negotiations, the
       parties cannot agree on the precise parameters of the necessary discovery, they shall
       submit a joint letter to the Court no later than June 19, 2020, setting out their
       respective views.
      Case 1:18-cv-04438-AT-BCM Document 320 Filed 06/25/20 Page 2 of 4



(Dkt. No. 307 at 2.)

        At 10:00 a.m. on June 19, 2020, I convened the withdrawal hearing. In attendance were
attorneys Simoni and Baek, McKenzie, and counsel for other parties. Although there was no
opposition to the withdrawal motion, there was considerable discussion about the effect of the
withdrawal on the parties' pretrial schedule. At the conclusion of the 35-minute hearing, I advised
the parties that I intended to issue a written Order granting the motion, which would become
effective when counsel served it upon the AIA Defendants and filed proof of such service on the
docket, and that in the meantime, attorney Simoni would remain responsible for the joint letter
required by my June 17 Order, which was due that day.

        At 10:52 a.m. on June 19, 2020 – while still represented by counsel – McKenzie sent an
unauthorized email to the Court (using the chambers email address he had been given in connection
with the withdrawal motion), with a copy to attorney Simoni but not to any other parties or counsel
in this action, reading, "Attached please find numerous reasons why the Estate can't hide the
Thomas Settlement agreement which undoubtedly has many clauses that relate directly to this
case." The attachment was a one and one-half page, single spaced document entitled, "Response
to Estate’s proposed Limitation Of Jamie Thomas Settlement." Three minutes later, at 10:55 a.m.,
attorney Simoni sent an email to the same chambers email address, reading, "Your Honor I was
not aware that Mr. Mckenzie [sic] would be sending you anything."

        At 7:03 p.m. on June 19, 2020, I issued an Order granting the withdrawal motion, effective
upon the withdrawing law firm's "filing of proof of service of this Order on its clients." ((Dkt. No.
311 at 2.)

        At 8:54 p.m. on June 19, 2020, attorney Simoni, together with counsel for Thomas and the
Estate, filed a joint letter regarding the Thomas/Estate settlement documents, as required by my
June 17 Order. (Dkt. No. 312.) Under the heading "AIA's Position," the letter set out several cogent
arguments in support of the AIA Defendants' continuing request for production of the settlement
documents without redaction, followed by this passage:

       AIA’s position is also that it must have the entire settlement agreement for the
       following reasons:

       "As the Estate engaged in settlement negotiations with both Thomas and American
       Image [AI] concurrently in November 2019, I can’t speculate what Thomas’s
       agreement says. This is a real problem as in the absence of Robert Indiana’s
       Testimony, Thomas is the most important, and often the only witness to American
       Image’s collaborations with Robert Indiana. Jamie Thomas, who AI worked with
       for several years and who ran the Indiana studio, made decisions with Bob about
       works the studio would pursue, was given Power of Attorney [POA] by Indiana
       himself and, essentially, kept Indiana alive. The Estate slandered him with no
       grounds in fact accusing Thomas of elder abuse, stealing from Indiana and
       Criminally Negligent Homicide. The Estate also refused to pay Thomas’s legal
       bills, which Indiana himself allocated the funds for, fraudulently asserting Thomas
       lost all his rights based on the Estate’s completely unfounded charges. Our
       understanding is The Estate drove Thomas into well over $1,000,000 in debt


                                                 2
      Case 1:18-cv-04438-AT-BCM Document 320 Filed 06/25/20 Page 3 of 4



       through fraud then settled with him. As these actions cornered Thomas and seem
       to fit the requirements for extortion, it is very critical to know what these
       purposefully hidden documents say. This combines with the fact that The Estate
       has tried on numerous occasions to purposefully create problems trying to defraud
       and ruin my business, colluding with Rosenbaum Gallery who has hidden records
       vital to the litigation which show what works were sold 2008-2010 which show
       more of the Estate’s royalty failings as well as the numbers of sculptures sold in
       that three year period which has made record keeping impossible. Rosenbaum’s
       records, which the Estate helps them hide, will show that Rosenbaum’s under oath
       statements including when he worked with American Image, the surcharge he put
       on marketing sales and the income he made from same are not in keeping with his
       deposition statements and those lies were meant to conceal the fact that he
       essentially swindled AI out of millions of dollars, 25% of which, ironically would
       have belonged to The Estate. Attacking AI with no grounds considering that AI
       paid Indiana/The Estate over $10,000,000, the only source of income Indiana/The
       Estate has had in the past 7 years other than fire sales of the artist’s works to pay
       legal bills, is both perplexing and fraudulent, as is colluding with Rosenbaum who
       cheated them out of at least 7 figures."

(Dkt. No. 312 at 3-4 (punctuation and spelling as in the original).)

        On June 22, 2020, attorney Baek filed an affidavit of service of my June 19 Order on the
AIA Defendants, thus terminating her appearance, as well as attorney Simoni's, as counsel of
record for the AIA Defendants. (Dkt. No. 313.)

        The Court has reviewed McKenzie's "Response to Estate’s proposed Limitation Of Jamie
Thomas Settlement," attached to his June 19 email, only to the extent necessary to determine that,
while it overlaps substantially with the material inside the quotation marks at the end of the joint
letter submitted by counsel later that day, the emailed document contains several additional
passages – not included in the joint letter – which, among other things, complain about the Estate's
conduct in connection with what McKenzie called "our settlement agreement with the Estate."

         The Court has made no further use of the emailed document. Given that (i) McKenzie was
still represented by counsel at the time he submitted it; (ii) neither McKenzie nor his then-counsel
was authorized to submit ex parte argument concerning anything other than the motion to
withdraw; and (iii) neither McKenzie nor his then-counsel served the contents of the submission
on any other party, the Court will not consider the emailed document in connection with the
motions to compel production of the Thomas/Estate settlement agreement or for any other purpose.
The parties, including defendant McKenzie, are advised that the Court does not require and will
not accept any further briefing with regard to the motions to compel.

       On June 24, 2020, McKenzie once again sent an unauthorized email to chambers, attaching
his Notice of Pro Se Appearance. There is no indication that the email was sent to any other party.
The Court has filed the Notice on the public docket of this action. (Dkt. No. 319.)

     McKenzie is reminded that, absent advance authorization from the Court, emails to
chambers and other ex parte submissions are prohibited.


                                                 3
       Case 1:18-cv-04438-AT-BCM Document 320 Filed 06/25/20 Page 4 of 4



       It is hereby ORDERED that all future submissions from McKenzie must be filed on the
docket of this action, with notice to all other parties, unless this Court has specifically authorized
him to submit documents in a different manner.

        There are a number of ways for a pro se party to file documents on the docket of this action,
including by mailing them to the Court's Pro Se Intake Unit or by dropping them off at the
Courthouse. Additionally, for the duration of the COVID-19 public health emergency, pro se
parties may file documents by emailing them to the Clerk's office (not to an individual judge).
Instructions for emailing documents to the Clerk's office for filing may be found on the Court's
website at:

       https://nysd.uscourts.gov/forms/instructions-filing-documents-email

      The Court notes that McKenzie has not registered to receive filings electronically, which
he may do by filing a Consent to Electronic Service, which may be found on the Court's website
at:

       https://nysd.uscourts.gov/sites/default/files/2018-06/proseconsentecfnotice-final.pdf

Consequently, chambers will mail a copy of this Order to defendants McKenzie and American
Image Art.

Dated: New York, New York                           SO ORDERED.
       June 25, 2020


                                                    ________________________________
                                                    BARBARA MOSES
                                                    United States Magistrate Judge




                                                        4
